DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 12, the claim limitation “the at least one securing unit includes at least one positive locking and/or non- positive locking element is movable via a centrifugal  force” is a written description violation, as the term “centrifugal force” is a fictional term, and the term is not otherwise defined in the specification.  As such, the Examiner is not provided with any actual meaning of the term to apply to the analysis of the subject matter and the claim will be read as “movable via a force”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12. and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “at least one operator control unit configured to move the at least one movably mounted clamping element into the clamping position and/or into a release position of the at least one movably mounted clamping element  ” renders the claim indefinite, as it cannot be positioned into two positions at the same time, as the “and” claims.  In the interest of compact prosecution, this limitation will be interpreted in its simplest form, as described by the “or” position.


Regarding claim 2, the claim limitation “at least one movably mounted positive locking and/or non-positive locking element” renders the claim indefinite, for two reasons.  Does the limitation claim one element that is positively or non-positively locking?  Or does the limitation claim possibly two elements, one locking and one non-locking?  In the interest of compact prosecution, this limitation will be interpreted in its simplest form, as being one element of either of the possible configurations.

Regarding claim 12, the claim limitation “the at least one securing unit includes at least one positive locking and/or non- positive locking element is movable via a centrifugal  force” renders the claim indefinite, as the term “centrifugal force” is a fictional term, and the term is not otherwise defined in the specification.  As the Examiner has no way to understand a term which has no meaning, the Examiner will interpret the limitation without the term “centrifugal” included.  As such, the claim will be read as “movable via a force”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furusawa, (US 2015/0042052).

Regarding claim 1, Furusawa discloses: A quick clamping device (the entirety of the mechanism shown in Figures 4 and 5) for a portable power tool, comprising: 

at least one output shaft (Figs. 4 and 5, clamp shaft 123) configured to be driven in rotation, and

at least one clamping unit (Figs. 4 and 5, tool holding mechanism 105), including at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) configured to exert a clamping force on an insert tool unit in a clamping position of the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120), the at least one clamping unit configured for fixing the insert tool unit to the at least one output shaft without use of tools  ([0056] “As shown in FIG. 4, the tool holding mechanism 105 holds the blade 10 and transmits the output of the motor 110 to the blade 10, which causes the blade 10 to oscillate. Further, the tool holding mechanism 105 mainly includes a spindle 120, a clamp shaft 123 and a clamp shaft holding mechanism 130”);  

at least one operator control unit  (Figs. 4 and 5, cam lever 150) configured to move the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) into the clamping position and/or into a release position of the at least one movably mounted clamping element  ([0077], “When the cam lever 150 is turned, torque is applied to the first coil spring 137 engaged with the ball holding member 131. As the ball holding member 131 rotates, the engagement pin 136 moves within the circumferentially extending parts 121a that are inclined with respect to the circumferential direction of the spindle 120. When the engagement pin 136 has moved to the point where the circumferentially extending part 121a meets the axially extending part 121b, the ball holding member 131 is moved downward by the axial biasing force of the previously-compressed first coil spring 137, and the engagement pin 136 is engaged with the axially extending part 121b. Specifically, the ball holding member 131 moves from the position shown in FIGS. 4 and 6 to the position shown in FIGS. 13 and 10.”) ([0078], “as shown in FIG. 13, the ball 135 disengages from the engagement projection 126 of the clamp shaft 123, so that the clamp shaft 123 can be removed. Therefore, the blade 10 held between the outer flange 122 and the clamp shaft 123 can be removed.”); and  

at least one securing unit  (Figs. 4 and 5, clamp shaft holding mechanism 130) configured to prevent movement of the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) from the clamping position into the release position of the at least one movably mounted clamping element at least when the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120) is acted on by a first force (Fig. 5, first coil spring 137) which is decoupled from the at least one operator24MMB Docket No. 2178-2100 Bosch Reference: R.368941 control unit (Figs. 4 and 5, cam lever 150) and which acts in a first direction toward the release position of the at least one movably mounted clamping element ([0077-0078] discusses this limitation in detail),  

wherein, in the release position (Fig. 20 shows this limitation), the insert tool unit is configured to be removed from the at least one clamping unit and/or from the at least one output shaft ([0077-0078]).

Regarding claim 2, Furusawa further discloses: the at least one securing unit (Figs. 4 and 5, clamp shaft holding mechanism 130) includes at least one movably mounted positive locking and/or non-positive locking element (Fig. 10, locking projections 153b) , and 

at least in the clamping position of the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120), the at least one movably mounted positive locking and/or non-positive locking element (Fig. 10, locking projections 153b) engages at least partially into at least one of the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120) and a transmission element, which interacts with the clamping element (Figs. 4 and 5, spindle 120), in order to secure the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120) against movement into the release position of the at least one movably mounted clamping element.  

Regarding claim 3, Furusawa further discloses: the at least one securing unit (Figs. 4 and 5, clamp shaft holding mechanism 130) includes at least one movably mounted positive locking and/or non-positive locking element (Fig. 10, locking projections 153b); at least in the clamping position (see Fig. 21) of the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120), the at least one movably mounted positive locking and/or non-positive locking element (Fig. 10, locking projections 153b) bears against the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120) in such a way that the at least one movably mounted positive locking and/or non-positive locking element (Fig. 10, locking projections 153b) exerts a main securing force on the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120) along a second direction running at least substantially parallel or at least substantially perpendicular to a clamping axis ([0054], “ the rotational axis of the output shaft 111 “) of the at least one clamping unit (see Figs. 6-15 for a visual depiction of these limitations); and, the main securing force counteracts movement of the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) into the release position (paragraphs [0074-0081] highlight the interaction between the cited parts and how they function as a unit).  

Regarding claim 4, Furusawa further discloses: the at least one securing unit (Figs. 4 and 5, clamp shaft holding mechanism 130) at least partially integral with the at least one clamping unit (Figs. 4 and 5, tool holding mechanism 105); and the at least one securing unit  (Figs. 4 and 5, clamp shaft holding mechanism 130) includes at least one self-locking contour (paragraph [0058] details this system based upon the pin insertion parts 121, engagement pin 136, and 121a and 121b) arranged on the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120).  

Regarding claim 5, Furusawa further discloses: in the clamping position (see Fig. 21) of the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120), the self- locking contour (paragraph [0058] details this system based upon the pin insertion parts 121, engagement pin 136, and 121a and 121b), oriented such that, when the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) is subjected to the first force (Fig. 5, first coil spring 137) which is decoupled from the at least one operator control unit and which acts in the first direction of the release position of the at least one movably mounted clamping element; and a main securing force running at least substantially perpendicular to  the clamping axis of the at least one clamping unit is exerted on the at least one movably mounted clamping element at least via the self-locking contour.  

Regarding claim 6, Furusawa further discloses: at least in the clamping position of the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120), the self-locking contour  (paragraph [0058] details this system based upon the pin insertion parts 121, engagement pin 136, and 121a and 121b), encloses an angle of less than 40 relative to the clamping axis of the at least one clamping unit.  

Regarding claim 7, Furusawa further discloses: the self-locking contour  (paragraph [0058] details this system based upon the pin insertion parts 121, engagement pin 136, and 121a and 121b) includes at least one contact surface; in the clamping position of the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120), the at least one contact surface runs at least substantially parallel to the clamping axis ([0054], “ the rotational axis of the output shaft 111 “) of the at least one clamping unit  (Figs. 4 and 5, tool holding mechanism 105).  

Regarding claim 8, Furusawa further discloses: the at least one clamping unit (Figs. 4 and 5, tool holding mechanism 105) includes a slotted-guide element (Figs. 6 and 10,  pin insertion parts 121) having a clamping contour  (Paragraphs [0077-0083] provide an in depth discussion of the locking mechanism which defines the various contours,  Figs. 6 and 10 show both the circumferentially extending part 121a and axially extending part 121b) and a release contour (Paragraphs [0077-0083] provide an in depth discussion of the locking mechanism which defines the various contours,  Figs. 6 and 10 show both the circumferentially extending part 121a and axially extending part 121b); and the self-locking contour is arranged in a transition region between the clamping contour and the release contour(Paragraphs [0077-0083] provide an in depth discussion of the locking mechanism which defines the various contours,  Figs. 6 and 10 show both the circumferentially extending part 121a and axially extending part 121b).  

Regarding claim 9, Furusawa further discloses: the at least one securing unit (Figs. 4 and 5, clamp shaft holding mechanism 130) includes at least one spring element  (Fig. 5, first coil spring 137) and at least one movably mounted positive locking and/or non-positive locking element (Fig. 10, locking projections 153b); the at least one spring element acts on the at least one movably mounted positive locking and/or non-positive locking element (Fig. 10, locking projections 153b) with a spring force in a direction of the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120).   
 
Regarding claim 10, Furusawa further discloses: the at least one movably mounted positive locking and/or non-positive locking element (Fig. 10, locking projections 153b) is movable counter to the spring force of the at least one spring element  (Fig. 5, first coil spring 137) via the at least one operator control unit  (Figs. 4 and 5, cam lever 150).   

Regarding claim 11, Furusawa further discloses: the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) includes at least one securing recess (Fig. 9, Engagement grooves 102a, 103a); and  in the clamping position of the at least one movably mounted clamping element, the at least one movably mounted positive locking and/or non-positive locking element at least partially engages into the at least one securing recess (see Fig. 9).

Regarding claim 12, Furusawa further discloses: the at least one securing unit  (Figs. 4 and 5, clamp shaft holding mechanism 130) includes at least one positive locking and/or non- positive locking element (Fig. 10, locking projections 153b)  movable via a centrifugal force (see 112 rejection above) into a securing position of the at least one positive locking and/or non-positive locking element  ([0077], “When the cam lever 150 is turned, torque is applied to the first coil spring 137 engaged with the ball holding member 131. As the ball holding member 131 rotates, the engagement pin 136 moves within the circumferentially extending parts 121a that are inclined with respect to the circumferential direction of the spindle 120. When the engagement pin 136 has moved to the point where the circumferentially extending part 121a meets the axially extending part 121b, the ball holding member 131 is moved downward by the axial biasing force of the previously-compressed first coil spring 137, and the engagement pin 136 is engaged with the axially extending part 121b. Specifically, the ball holding member 131 moves from the position shown in FIGS. 4 and 6 to the position shown in FIGS. 13 and 10.”) ([0078], “as shown in FIG. 13, the ball 135 disengages from the engagement projection 126 of the clamp shaft 123, so that the clamp shaft 123 can be removed. Therefore, the blade 10 held between the outer flange 122 and the clamp shaft 123 can be removed.”); and, 

in the securing position, the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) is substantially secured against  movement from the clamping position into the release position of the at least one movably mounted clamping element ([0077-0078] discusses this limitation in detail).   

Regarding claim 13, Furusawa further discloses: the at least one securing unit  (Figs. 4 and 5, clamp shaft holding mechanism 130)  includes at least one output element configured to output at least a functional state of the at least one securing unit to an operator (Fig. 5, the output lever 151 clearly shows the operator the state of the device).   

Regarding claim 14, Furusawa discloses: A portable power tool (Fig. 1,  electric oscillating tool 1) comprising: a quick clamping device (the entirety of the mechanism shown in Figures 4 and 5) for a portable power tool, comprising: 

at least one output shaft (Figs. 4 and 5, clamp shaft 123) configured to be driven in rotation, and

at least one clamping unit (Figs. 4 and 5, tool holding mechanism 105), including at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) configured to exert a clamping force on an insert tool unit in a clamping position of the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120), the at least one clamping unit configured for fixing the insert tool unit to the at least one output shaft without use of tools  ([0056] “As shown in FIG. 4, the tool holding mechanism 105 holds the blade 10 and transmits the output of the motor 110 to the blade 10, which causes the blade 10 to oscillate. Further, the tool holding mechanism 105 mainly includes a spindle 120, a clamp shaft 123 and a clamp shaft holding mechanism 130”);  

at least one operator control unit  (Figs. 4 and 5, cam lever 150) configured to move the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) into the clamping position and/or into a release position of the at least one movably mounted clamping element  ([0077], “When the cam lever 150 is turned, torque is applied to the first coil spring 137 engaged with the ball holding member 131. As the ball holding member 131 rotates, the engagement pin 136 moves within the circumferentially extending parts 121a that are inclined with respect to the circumferential direction of the spindle 120. When the engagement pin 136 has moved to the point where the circumferentially extending part 121a meets the axially extending part 121b, the ball holding member 131 is moved downward by the axial biasing force of the previously-compressed first coil spring 137, and the engagement pin 136 is engaged with the axially extending part 121b. Specifically, the ball holding member 131 moves from the position shown in FIGS. 4 and 6 to the position shown in FIGS. 13 and 10.”) ([0078], “as shown in FIG. 13, the ball 135 disengages from the engagement projection 126 of the clamp shaft 123, so that the clamp shaft 123 can be removed. Therefore, the blade 10 held between the outer flange 122 and the clamp shaft 123 can be removed.”); and  

at least one securing unit  (Figs. 4 and 5, clamp shaft holding mechanism 130) configured to prevent movement of the at least one movably mounted clamping element  (Figs. 4 and 5, spindle 120) from the clamping position into the release position of the at least one movably mounted clamping element at least when the at least one movably mounted clamping element (Figs. 4 and 5, spindle 120) is acted on by a first force (Fig. 5, first coil spring 137) which is decoupled from the at least one operator24MMB Docket No. 2178-2100 Bosch Reference: R.368941 control unit (Figs. 4 and 5, cam lever 150) and which acts in a first direction toward the release position of the at least one movably mounted clamping element ([0077-0078] discusses this limitation in detail),  

wherein, in the release position (Fig. 20 shows this limitation), the insert tool unit is configured to be removed from the at least one clamping unit and/or from the at least one output shaft ([0077-0078]).

Regarding claim 16, Furusawa further discloses: the at least one securing unit (Figs. 4 and 5, clamp shaft holding mechanism 130) is at least one of a self-locking unit (Fig. 10, locking projections 153b) and a detent unit (Fig. 5, retaining member 138).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa, (US 2015/0042052) in view of Rudolf, (US 2002/0028644).

Regarding claims 15 17, Furusawa discloses the device of claims 1 and 14.  

Furusawa does not explicitly disclose:  the power tool is a power angle grinder.  

Rudolf teaches: a power tool that is an angle grinder.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Rudolf clamping system in accordance with the specifications of Furusawa, thereby combining prior art elements in a known fashion to achieve a predictable result.  This alteration functions as a simple substitution of the clamping mechanism of one design for another, thereby implementing a Furusawa style clamping device in an angle grinder.  The Examiner notes the similar design features of both an angle grinder (Rudolf) and an oscillating multi-tool (Furusawa), thereby allowing for the substitution of clamping elements.  In support of this substitution, the Examiner highlights paragraph [0137] of Furusawa – “[0137] In the above-described embodiments, the electric oscillating tool 1 is described as a representative example of the power tool, but the present invention is not limited to this. The present invention can also be applied to any other power tool that holds a tool accessory, including power tools in which the tool accessory rotates, such as grinders and a circular saws”. 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klabunde, (US 2016/0184956) contains a similar device performing a similar function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731